Title: From Benjamin Franklin to Elizabeth Partridge, 11 October 1779
From: Franklin, Benjamin
To: Partridge, Elizabeth Hubbart


Passy, Oct. 11. 1779.
Your kind Letter, my dear Friend, was long in coming; but it gave me the Pleasure of knowing that you had been well in October & January last. The Difficulty, Delay & Interruption of Correspondence with those I love, is one of the great Inconveniencies I find in living so far from home: but we must bear these & more, with Patience, if we can; if not, we must bear them as I do with Impatience.
You mention the Kindness of the French Ladies to me. I must explain that matter. This is the civilest Nation upon Earth. Your first Acquaintances endeavour to find out what you like, and they tell others. If ’tis understood that you like Mutton, dine where you will you find Mutton. Somebody, it seems, gave it out that I lov’d Ladies; and then every body presented me their Ladies (or the Ladies presented themselves) to be embrac’d, that is to have their Necks kiss’d. For as to kissing of Lips or Cheeks it is not the Mode here; the first is reckon’d rude, & the other may rub off the Paint. The French Ladies have however 1000 other ways of rendering themselves agreable; by their various Attentions and Civilities, & their sensible Conversation. ’Tis a delightful People to live with.
I thank you for the Boston Newspapers, tho’ I see nothing so clearly in them as that your Printers do indeed want new Letters. They perfectly blind me in endeavouring to read them. If you should ever have any Secrets that you wish to be well kept, get them printed in those Papers. [Deleted: Here I wish my Enemies may vent all their Malice, in Libels and (one word illegible).] You enquire if Printers Types may be had here? Of all Sorts, very good, cheaper than in England, and of harder Metal.— I will see any Orders executed in that way that any of your Friends may think fit to send. They will doubtless send Money with their Orders. Very good Printing Ink is likewise to be had here.
I cannot by this Opportunity send the Miniature you desire; but I send you a little Head in China, more like, perhaps than the Painting would be. It may be set in a Locket, if you like it, cover’d with Glass, and may serve for the present. When Peace comes we may afford to be more extravagant. I send with it a Couple of Fatherly Kisses for you & your amiable Daughter; the whole wrapt up together in Cotton to be kept warm. Present my respectful Compliments to Mr Partridge. Adieu, my dear Child, & believe me ever Your affectionate
Papah
Mrs. Partridge
